579 So.2d 730 (1991)
STATE of Florida, Petitioner,
v.
Daniel Laverne VAMPER, Respondent.
No. 76165.
Supreme Court of Florida.
May 9, 1991.
Robert A. Butterworth, Atty. Gen., and Anita J. Gay, Asst. Atty. Gen., Miami, for petitioner.
Bennett H. Brummer, Public Defender and Valerie Jones, Asst. Public Defender, Eleventh Judicial Circuit, Miami, for respondent.
McDONALD, Justice.
In Vamper v. State, 562 So.2d 816, 818 (Fla. 3d DCA 1990), the district court certified the following question as being of great public importance:
Whether, subsequent to the effective date of chapter 86-154, Laws of Florida, inability to pay is a defense to the assessment (but not enforcement) of costs against a criminal defendant?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We considered a similar question in State v. Beasley, 580 So.2d 139 (Fla. 1991), and held that statutorily mandated costs may be imposed on an indigent defendant without actual notice and without a determination, at time of imposition, of the defendant's ability to pay. Therefore, we answer the certified question in the negative and approve the district court's affirmance of the assessment of statutory costs.
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.